Citation Nr: 0609139	
Decision Date: 03/29/06    Archive Date: 04/07/06

DOCKET NO.  95-24 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington




THE ISSUE

Entitlement to service connection for claimed schizophrenia.  




REPRESENTATION

Appellant represented by:	Dana C. Madsen, Attorney at 
Law







WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 11, 1975 to 
December 11, 1975.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1994 decision by the RO.  

The Board remanded the case to the RO for additional 
development of the record in July 1997 and again to schedule 
the veteran for a hearing in March 2002.  

In July 1996, the veteran appeared at a hearing at the RO 
before a then Member of the Board (now one of the undersigned 
Veterans Law Judge).  

The veteran appeared at a hearing at the RO before another of 
the undersigned Veterans Law Judges in July 2003.  

Accordingly, the appeal will be the subject of a decision of 
a panel of Veterans Law Judges.  The transcripts of both 
hearings are part of the record and will be addressed as part 
of the panels overall review of the evidence.  

In May 2005, the Board determined that new and material 
evidence had been submitted and remanded the reopened claim 
of service connection for additional development of the 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.  



REMAND

In a February 2006 letter, the veteran's representative 
indicated that the veteran was requesting a hearing at the RO 
before a Veterans Law Judge.  

The Board finds that, in order to afford the veteran due 
process, the case must be remanded to the RO for a hearing to 
be scheduled.  38 C.F.R. § 20.704(a) (2005).  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate steps in 
order to schedule the veteran for a 
hearing at the RO in accordance with her 
February 2006 request.  The RO should 
notify the veteran and her representative 
of the date and time of the hearing in 
accordance with 38 C.F.R. § 20.704(b) 
(2005).  

Thereafter, if indicated and following appropriate 
development, the case should be returned to the Board for the 
purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



________________________________	             
___________________________                            
LAWRENCE M. SULLIVAN              	          RENEE M. 
PELLETIER
 Chief Veterans Law Judge         		Veterans Law Judge, 
            Board of Veterans' Appeals                             
Board of Veterans' Appeals



		____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,  
Board of Veterans' Appeals
	
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  

 
 
 
 

